
	

114 HRES 440 IH: Calling for urgent international action on behalf of Iraqi and Syrian civilians facing a dire humanitarian crisis and severe persecution because of their faith or ethnicity in the Nineveh Plain region of Iraq and Khabor, Kobane, and Aleppo regions of Syria.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 440
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Trott (for himself, Mr. Sherman, Mr. Fortenberry, Mr. Dold, Mr. Benishek, Ms. Schakowsky, Mr. Vargas, and Mr. Denham) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for urgent international action on behalf of Iraqi and Syrian civilians facing a dire
			 humanitarian crisis and severe persecution because of their faith or
			 ethnicity in the Nineveh Plain region of Iraq and Khabor, Kobane, and
			 Aleppo regions of Syria.
	
	
 Whereas the United Nations High Commissioner for Refugees stated in its Global Trends report that in 2014, the total population of concern in Iraq and Syria numbered nearly 12,000,000 people, including refugees and internally displaced persons, many of whom face grave deprivation and imminent threats to life, health, and safety;
 Whereas recent extremist attacks on civilians in Hassake, Syria, and the Nineveh Plains have exacerbated the serious dislocations and pressures facing individuals within this population of concern, and have had a particularly severe effect on ethnic and religious minority communities such as Assyrian/Chaldean/Syriac Christians, Armenians, Yezidis, Shabak and other minorities in the region, where civilians require immediate and urgent access to potable water, health care, fuel, electricity, and basic security;
 Whereas the United Nations Security Council stated on July 22, 2014, The members of the Security Council further recall that widespread or systematic attacks directed against any civilian populations because of their ethnic background, religious beliefs or faith may constitute a crime against humanity, for which those responsible must be held accountable, and denounced the persecution of Iraqi Christians and other minorities, including Yezidis and Mandeans;
 Whereas many of the Christian communities of the Khabor region of Syria fled Simele, Iraq, in 1933 as a result of a massacre of over 3,000 Assyrians, and were resettled along the Khabor River in Syria, and have once again been forced to flee due to violent persecution;
 Whereas, on July 14, 2014, the United Nations Security Council adopted Resolution 2165, which provides guidance for urgent action in Iraq, as it addresses similarly grave humanitarian needs in neighboring Syria;
 Whereas the Syriac Military Council along with the Kurds have provided security for the Assyrian/Chaldean/Syriac Christians in the greater Hassake region of Syria and require immediate assistance to continue combating the Islamic State of Iraq and the Levant;
 Whereas villages in the Khabor region have been planted with IEDs to discourage repatriation by ethnic minorities who previously resided therein;
 Whereas grotesque acts of violence have been committed against the ancient Yezidi population, including killings, torture, and selling women and girls into sexual slavery; and
 Whereas the grave humanitarian crisis facing ethno-religious minorities in Iraq and Syria will have serious consequences for the broader stability of those countries and other nations in the region: Now, therefore, be it
	
 That the House of Representatives— (1)deplores and condemns the religious bigotry, intimidation, and violent attacks directed against innocent civilians, as well as the vandalism and destruction of property and ancient sites, by armed extremists in Iraq and Syria;
 (2)calls on the relevant parties to protect all citizens in the region, and recognizes the responsibility of the relevant governments to uphold the constitutional rights of their own citizens;
 (3)calls on the President, Secretary of State, and United States Permanent Representative to the United Nations, working through the United Nations Security Council and its member states as appropriate to accelerate the implementation of an immediate, coordinated, and sustained response to provide humanitarian assistance, protect civilians, build resilience, and help reestablish livelihoods for displaced and persecuted persons in their communities of origin;
 (4)calls on the United States Permanent Representative to the United Nations to work with the relevant United Nations agencies, including the United Nations High Commissioner for Refugees, on a sustained basis to document human rights abuses against Iraqi and Syrian refugees and develop an immediate plan to facilitate safe humanitarian access to potable water, health care, fuel, electricity, and basic security for the most vulnerable refugee populations;
 (5)calls on the relevant United Nations agencies to collaborate and coordinate with international humanitarian organizations working in Iraq and Syria—
 (A)to develop an effective resettlement strategy for displaced and persecuted populations in beleaguered areas, including the ancestral villages in the Nineveh Plain, that incorporates micro-enterprise activities and business startup loans for the displaced, builds resilience, and facilitates a transition from emergency relief to longer-term economic development in communities of origin; and
 (B)to develop transparent, accountable mechanisms to ensure that assistance reaches vulnerable ethnic and religious minorities and is not diverted; and
 (6)calls on the Secretary of State and the Secretary of Defense— (A)to support the training and equipping of vetted local Assyrian/Chaldean/Syriac Christians security forces in Iraq and Syria; and
 (B)to work to ensure that minority communities in Iraq and Syria are fully integrated into any future security forces in Iraq and Syria.
				
